DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .
The examiner additionally notes that applicant is NOT required to submit every document with every response. I.e., if you are not making changes to one of the abstract, claims, drawings or specification, please do NOT submit these documents as it clogs the record.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/21 has been entered.

Drawings
With regards to clarifying the record with regards to the drawings, it is understood that Figures 1-4 as submitted on 09/30/20 are to the most recent and complete drawings or record.

Specification
For purposes of clarifying the record with regards to the specification the examiner first notes that:
(1) The abstract as submitted on 01/06/20 is understood to be the most recently submitted abstract of record.
(2) The specification as submitted on 09/30/20 is understood to be the most complete specification of record
(3) The amendment to the specification as filed on 07/06/21 is understood to amend the specification a submitted on 09/30/20. 
The specification as submitted on 09/30/20 is objected to because of the following informalities: 
Paragraph [0010], Line 4, delete “or aluminum”. The term “aluminum” appears to constitute “new matter” which is not permitted to be entered within an application.
Paragraph [0011], Line 1, replace “particles” with “material”. The term “particles” appears to constitute “new matter” which is not permitted to be entered within an application.
Paragraph [0030], Line 2, replace “time, .” with “time,”
Appropriate correction is required.



Claim Objections
Claim 59 is objected to because of the following informalities:   
Claim 59, Line 3, before “time”, replace “the” with “a”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 60, 62, 64 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 60 recites “under any illumination condition.” However, the examiner notes that the term “any” leaves the claim indefinite and unclear as to what constitutes the metes and bounds of the claim language. Generally, language involving “any” is not permitted within a claim as not all possibilities have been provided or explained by the applicant within the original disclosure as filed, thus making it unclear to anyone else who is reading the claim to ascertain what inventions would and would not infringe upon the claim language.
Claim 62 recites “the only modification…” However, the examiner notes that this limitation leaves the claim indefinite and unclear as to what constitutes the metes and bounds of the claim language. Generally, language involving “only” is not permitted within a claim as not all possibilities have been provided or explained by the applicant within the original disclosure as filed, thus making it unclear 
Claim 64 recites “the RF module comprises: RF transmitters and RF transceivers…” However, this leaves it indefinite and unclear as to how the “the RF module comprises: RF transmitters and RF transceivers…” as recited in claim 64 relate to the “one or more RF transmitters and one or more RF receivers” as already recited in claim 49? I.e., are they the same or different “RF transmitters and RF transceivers”? For purposes of examination, the examiner assumes that the “RF transmitters and RF transceivers” of claim 64 are the same component as the “RF transmitters and RF transceivers” as recited in claim 49. However, the claim language should be updated to clearly suggest as such.
Claim 65 recites “are established independent of ambient light level…” However, the examiner notes that this limitation leaves the claim indefinite and unclear as to what constitutes the metes and bounds of the claim language. The language involving “independent of ambient light level” has not been clearly explained within the disclosure as not all possibilities have been provided or explained by the applicant within the original disclosure as filed, thus making it unclear to anyone else who is reading the claim to ascertain what inventions would and would not infringe upon the claim language.
Claim 65 recites “any environmental conditions…” However, the examiner notes that the term “any” leaves the claim indefinite and unclear as to what constitutes the metes and bounds of the claim language. Generally, language involving “any” is not permitted within a claim as not all possibilities have been provided or explained by the applicant within the original disclosure as filed, thus making it unclear to anyone else who is reading the claim to ascertain what inventions would and would not infringe upon the claim language.


Allowable Subject Matter
Claims 49-59, 61, and 63 are allowed.
Claims 60, 62, 64 and 65 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649